DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 13, lines 1-2: “terminal seat” should be corrected to - -terminal set- -;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Boer (US 9,531,129).
Regarding claim 1: de Boer teaches an electrical connector 100, comprising: a casing 110 having an inner wall (e.g. around 186; Fig. 3); a terminal seat 248 mounted in the casing and having: an insulator board 250 (see Fig. 3 and Col. 14, lines 3-39); a terminal set 120, 122 mounted on the insulator board (Fig. 7) and having at least one ground terminal 122 and a high-speed signal terminal set 120; and a first conductive plastic element 186 (see Col. 11, lines 12-43) having: a first side (at 186A; Fig. 3) mounted on the inner wall of the casing (see Fig. 3); and a second side (at 208; Fig. 7) passing through the insulator board 250 and being close to the high-speed signal terminal set (see Fig. 7).  
Regarding claim 2: de Boer teaches all the limitations of claim 1 and further teaches wherein the high-speed signal set 120 has a pair of first high-speed signal terminals 244 and a pair of second high-speed signal terminals 244 (see Fig. 7), wherein the second side (at 208; Fig. 7) of the first conductive plastic element is located on an outside of the pair of first high-speed signal terminals (see Fig. 7).  
Regarding claim 3: de Boer teaches all the limitations of claim 2 and further teaches further comprising a second conductive plastic element (e.g. a second middle 208; Fig. 7), wherein the second conductive plastic element has: a third side (e.g. a second middle upper portion above 208; Fig. 7) mounted on the inner wall of the casing (Fig. 3); and a fourth side (e.g. middle lower portion below 208; Fig. 7) passing through the insulator board to be close to an outside of the pair of second high-speed signal terminal (see Fig. 7).  
Regarding claim 4: de Boer teaches all the limitations of claim 2 and further teaches further comprising a third conductive plastic element (e.g. a third far right 208; Fig. 7), wherein the third conductive plastic element has: a fifth side (e.g. right upper portion above 208; Fig. 7) mounted on the inner wall of the casing (Fig. 3); and 11a sixth side (e.g. right lower portion below 208; Fig. 7) passing through the insulator board to contact with the at least one ground terminal (see Fig. 7).  
Regarding claim 5: de Boer teaches all the limitations of claim 3 and rejected for substantially the same reasons as claim 4.
Regarding claim 6: de Boer teaches all the limitations of claim 2 and further teaches wherein the terminal set 120, 122 further comprises a first signal shielding terminal 242 mounted on the insulator board 250 and located on the outside of the pair of first high-speed signal terminals 244 (see Fig. 7), wherein the first signal shielding terminal 242 is contacted with the second side (e.g. below 208, far left; Fig. 7) of the first conductive plastic element (see Fig. 7).  
Regarding claim 7: de Boer teaches all the limitations of claim 6 and further teaches further comprising a second conductive plastic element (e.g. a second middle 208; Fig. 7), wherein the second conductive plastic element has: a third side (e.g. a second middle upper portion above 208; Fig. 7) mounted on the inner wall of the casing (Fig. 3); and a fourth side (e.g. middle lower portion below 208; Fig. 7) passing through the insulator board to be close to an outside of the pair of second high-speed signal terminal (see Fig. 7) and the terminal set 120, 122 further has a second signal shielding terminal 242 (e.g. middle; see Fig. 7) mounted on the insulator board and located on the outside of the pair of second high-speed signal terminals (see Fig. 7), wherein the second signal shielding terminal is contacted with the fourth side of the second conductive plastic element (see Fig. 7).  
Regarding claim 8: de Boer teaches all the limitations of claim 6 and rejected for substantially the same reasons as claim 4.
Regarding claim 9: de Boer teaches all the limitations of claim 7 and rejected for substantially the same reasons as claim 5.
Regarding claim 10: de Boer teaches all the limitations of claim 7 and further teaches further comprising a fourth conductive plastic element (e.g. at 252; Fig. 7) mounted on the inner wall of the casing (Fig. 3), wherein the fourth conductive plastic element is connected between the first conductive plastic element and the third conductive plastic element (see Fig. 7).  
Regarding claim 11: de Boer teaches all the limitations of claim 5 and further teaches further comprising a fourth conductive plastic element (e.g. at 252; Fig. 7) mounted on the inner wall of the casing (Fig. 3), wherein the fourth conductive plastic element is connected to the first conductive plastic element, the second conductive plastic element and the third conductive plastic element (e.g. horizontal bar connect vertical extending first, second and third elements 208; see Fig. 7).  
Regarding claim 12: de Boer teaches all the limitations of claim 9 and rejected for substantially the same reasons as claim 11.
Regarding claim 13: de Boer teaches all the limitations of claim 1 and further teaches wherein the terminal seat further has a low-speed signal terminal set 246.  

Allowable Subject Matter
Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically for connectors having signal and ground connectors and a means for simultaneous grounding. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833